    Case 2:18-bk-22613-BB       Doc 7 Filed 11/02/18 Entered 11/02/18 15:44:46          Desc
                                 Main Document    Page 1 of 8
                                            Amended




Dan Chi Tran Case Number 08-31507, Chapter 7 filed in California Central Bankruptcy on 12/10/2008,
Standard Discharge on 07/27/2009
Case 2:18-bk-22613-BB   Doc 7 Filed 11/02/18 Entered 11/02/18 15:44:46   Desc
                         Main Document    Page 2 of 8
Case 2:18-bk-22613-BB   Doc 7 Filed 11/02/18 Entered 11/02/18 15:44:46   Desc
                         Main Document    Page 3 of 8
Case 2:18-bk-22613-BB   Doc 7 Filed 11/02/18 Entered 11/02/18 15:44:46   Desc
                         Main Document    Page 4 of 8
Case 2:18-bk-22613-BB   Doc 7 Filed 11/02/18 Entered 11/02/18 15:44:46   Desc
                         Main Document    Page 5 of 8
Case 2:18-bk-22613-BB   Doc 7 Filed 11/02/18 Entered 11/02/18 15:44:46   Desc
                         Main Document    Page 6 of 8
Case 2:18-bk-22613-BB   Doc 7 Filed 11/02/18 Entered 11/02/18 15:44:46   Desc
                         Main Document    Page 7 of 8
Case 2:18-bk-22613-BB   Doc 7 Filed 11/02/18 Entered 11/02/18 15:44:46   Desc
                         Main Document    Page 8 of 8
